              Case 2:19-cv-00538-JCC Document 73 Filed 08/24/20 Page 1 of 6



                                                                The Honorable John C. Coughenour
 1

 2

 3

 4

 5

 6

 7

 8

 9                             UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF WASHINGTON AT SEATTLE
10

11     KAREN D. SMITH,
                                                         Case No.: 2:19-cv-00538-JCC
12                  Plaintiff,

13                  v.                                   STIPULATED MOTION AND
                                                         [PROPOSED ORDER] TO EXTEND
14     THE BANK OF NEW YORK MELLON FKA                   TRIAL AND REMAINING CASE
       THE BANK OF NEW YORK, AS TRUSTEE                  DEADLINES
15     FOR THE BENEFIT OF THE
16     CERTIFICATEHOLDERS OF THE CWABS
       INC., ASSET-BACKED CERTIFICATES,
                                                         NOTED FOR HEARING:
17     SERIES 2007-SD1, and NEWREZ LLC FKA
       NEW PENN FINANCIAL LLC DBA
18     SHELLPOINT MORTGAGE SERVICING,                    AUGUST 24, 2020
       MTC FINANCIAL INC., DBA TRUSTEE
19
       CORPs, and MALCOLM & CISNEROS, A
20     LAW CORPORATION,
                    Defendants.
21

22          After the Parties’ met and conferred on August 6, 2020 to discuss extending the trial

23   and the remaining case schedule deadlines as well as dates for mediation, pursuant to Local

24   Civil Rules 7(d)(1) and 10(g), and for the following reasons, Karen D. Smith (“Plaintiff”) and

25   Defendants The Bank of New York Mellon fka The Bank of New York, as Trustee for the

26   Benefit of the Certificateholders of the CWABS Inc., Asset-Backed Certificates Series 2007-

      STIPULATED MOTION AND ORDER TO EXTEND                       HENRY & DEGRAAFF, P.S.
      TRIAL AND REMAINING CASE DEADLINES – 1                           787 MAYNARD AVE S
      2:19-CV-00538-JCC                                           SEATTLE, WASHINGTON 98104
                                                                     telephone (206) 330-0595
                                                                         fax (206) 400-7609
                 Case 2:19-cv-00538-JCC Document 73 Filed 08/24/20 Page 2 of 6



     SDI (“BONY”), NewRez, LLC fka New Penn Financial, LLC dba Shellpoint Mortgage
 1
     Servicing, (“NewRez ), MTC Financial, Inc. dba Trustee Corps, (“MTC”), and Malcolm &
 2
     Cisneros, a Law Corporation (“M&C”), hereby stipulate and agree to continue the remaining
 3
     deadlines in the case schedule and for a continuance of the Trial as currently set by the Court’s
 4
     Order Regarding Initial Disclosures, Joint Status Report and Early Settlement (Dkt. No. 70).
 5
            This is the second extension of the case schedule requested by the parties. This
 6
     extension of deadlines is requested to allow the parties to engage in mediation prior to
 7
     conducting other necessary discovery should mediation not result in a settlement between the
 8
     parties. At this time, the parties intend to complete mediation by October 31, 2020 and thus
 9
     they request a three month extension of the current deadlines and trial date as follows:
10
            The parties have entered into this stipulation and agreement to mutually cooperate in
11
     the management of this action. Accordingly, the parties hereby stipulate and agree to extend
12
     the deadlines set forth in the Order dated April 29, 2020 (Dkt. No. 70) as follows:
13
         Case Event                                        Deadline
14
         Trial                                             A date to be determined by the court in
15
                                                           August 2021
16
         Trial Briefs                                      6/21/2021
17
         Proposed Voir Dire/Jury Instructions              6/21/2021
18
         Proposed Pretrial Order LCR 16(e)                 6/14/2021
19
         Plaintiff’s Pretrial Statement LCR 16(h)          4/13/2021
20
         Defendant’s Pretrial Statement LCR 16(i)          4/20/2021
21
         LCR 39.1 ADR Deadline                             1/29/2021
22
         Dispositive Motion Deadline (90 days before
         trial)                                            4/12/2021
23

24       Discovery Cutoff (120 days before trial)          2/26/2021

25       Disclosure of Expert Testimony Under FRCP         1/4/2021

26       26(a)(2) due

      STIPULATED MOTION AND ORDER TO EXTEND                        HENRY & DEGRAAFF, P.S.
      TRIAL AND REMAINING CASE DEADLINES – 2                            787 MAYNARD AVE S
      2:19-CV-00538-JCC                                            SEATTLE, WASHINGTON 98104
                                                                      telephone (206) 330-0595
                                                                          fax (206) 400-7609
            Case 2:19-cv-00538-JCC Document 73 Filed 08/24/20 Page 3 of 6




 1        Dated this 24st day of August 2020.
 2
          IT IS SO STIPULATED.
 3

 4      _/s/ Arthur E. Ortiz__________
        Arthur E. Ortiz, WSBA No. 26676
 5      THE LAW OFFICE OF ARTHUR E. ORTIZ
        6015 California Ave. S.W., No. 203
 6      Seattle, WA 98136
 7      telephone: (206) 898-5704
        e-mail: arthur@aeolegal.com
 8

 9       /s/ Christina L Henry_________
        Christina Henry, WSBA No. 31273
10      HENRY & DEGRAAFF, P.S.
        787 Maynard Ave S
11      Seattle, Washington 98104
12      Tel 206/330-0595
        Fax 206-400-7609
13      e-mail: chenry@HDM-legal.com

14      /s/ Donald G. Grant____________
        Donald Gene Grant, WSBA No. 15480
15      DONALD G. GRANT, PS
16      1700 Main St, Ste 245
        Washougal, WA 98671-4129
17      E-Mail: don@dongrantps.com Attorney for Defendant
        The Bank of New York Mellon
18      fka The Bank of New York, as Trustee for the
        Benefit of the Certificateholfers of the CWABS Inc.,
19
        Asset-Backed Certificates, Series 2007- SD1
20      and NewRez LLC fka New Penn Financial, LLC
        dba Shellpoint Mortgage Servicing
21
        _/s/ Lori W. Hurl________________
22      Lori W Hurl, WSBA No.40647
        Aloysius Grant Lingg, WSBA No. 24277
23
        FORSBERG & UMLAUF, PS
24      901 5th Ave, Ste 1400
        Seattle, WA 98164-1039
25      E-Mail: glingg@foum.law; lhurl@foum.law
        Attorneys for Defendant Malcolm Cisneros, A Law Corporation
26

     STIPULATED MOTION AND ORDER TO EXTEND                     HENRY & DEGRAAFF, P.S.
     TRIAL AND REMAINING CASE DEADLINES – 3                         787 MAYNARD AVE S
     2:19-CV-00538-JCC                                         SEATTLE, WASHINGTON 98104
                                                                  telephone (206) 330-0595
                                                                      fax (206) 400-7609
               Case 2:19-cv-00538-JCC Document 73 Filed 08/24/20 Page 4 of 6


        _/s/ Michael Steven DeLeo____________
        Michael Steven DeLeo, WSBA No. 22037
 1
        PETERSON RUSSELL KELLY LIVENGOOD, PLLC
 2      10900 NE 4th Street, Ste 1850
        Bellevue, WA 98004
 3      Tel# 425-462-4700
        Email: mdeleo@prklaw.com
 4      Attorneys for Defendant MTC Financial Inc.,
 5       d/b/a Trustee Corps

 6       _/s/ William Idleman_____________
         By: s/ William Idleman, Pro Hac Vice
 7       Pavel Ekmekchyan, Pro Hac Vice
         YU MOHANDESI LLP
 8       633 West Fifth Street, Suite 2800
 9       Los Angeles, CA 90071
         Phone: (213) 418-9343
10       E-Mail: pavel@yumollp.com; widleman@yumollp.com
         Attorneys for Defendant The Bank of New York Mellon
11       fka The Bank of New York, as Trustee for the Benefit
         of the Certificateholfers of the CWABS Inc.,
12       Asset-Backed Certificates, Series 2007- SD1
13       and NewRez LLC fka New Penn Financial, LLC
         dba Shellpoint Mortgage Servicing
14
                                               ORDER
15

16        IT IS SO ORDERED. Accordingly;
17
          The Trial and case schedule are rescheduled as follows:
18

19     Case Event                                       Deadline

20     Trial                                            A date to be determined by the court in

21                                                      August 2021

22     Trial Briefs                                     6/21/2021

23     Proposed Voir Dire/Jury Instructions             6/21/2021

24     Proposed Pretrial Order LCR 16(e)                6/14/2021

25     Plaintiff’s Pretrial Statement LCR 16(h)         4/13/2021

26     Defendant’s Pretrial Statement LCR 16(i)         4/20/2021

     STIPULATED MOTION AND ORDER TO EXTEND                          HENRY & DEGRAAFF, P.S.
     TRIAL AND REMAINING CASE DEADLINES – 4                              787 MAYNARD AVE S
     2:19-CV-00538-JCC                                              SEATTLE, WASHINGTON 98104
                                                                       telephone (206) 330-0595
                                                                           fax (206) 400-7609
               Case 2:19-cv-00538-JCC Document 73 Filed 08/24/20 Page 5 of 6



         LCR 39.1 ADR Deadline                                1/29/2021
 1       Dispositive Motion Deadline (90 days before
         trial)                                               3/20/2021
 2
         Discovery Cutoff (120 days before trial)             2/26/2021
 3
         Disclosure of Expert Testimony Under FRCP            1/4/2021
 4
         26(a)(2) due
 5

 6
             The extension of the above initial discovery deadlines does not alter or modify any other
 7
     rights or responsibilities of the Parties except as stated herein permitted by law or under the Federal
 8
     Rules of Civil Procedure, or the Local Civil Rules.
 9

10
             Dated this ___ day of August 2020.
11

12                                           _______________________
                                             The Honorable John C. Coughenour
13

14        _/s/ Arthur E. Ortiz__________
15        Arthur E. Ortiz, WSBA No. 26676
          THE LAW OFFICE OF ARTHUR E. ORTIZ
16        6015 California Ave. S.W., No. 203
          Seattle, WA 98136
17        telephone: (206) 898-5704
          e-mail: arthur@aeolegal.com
18

19         /s/ Christina L Henry_________
20        Christina Henry, WSBA No. 31273
          HENRY & DEGRAAFF, P.S.
21        787 Maynard Ave S
          Seattle, Washington 98104
22        Tel 206/330-0595
          Fax 206-400-7609
23        e-mail: chenry@HDM-legal.com
24

25

26

      STIPULATED MOTION AND ORDER TO EXTEND                            HENRY & DEGRAAFF, P.S.
      TRIAL AND REMAINING CASE DEADLINES – 5                                787 MAYNARD AVE S
      2:19-CV-00538-JCC                                                SEATTLE, WASHINGTON 98104
                                                                          telephone (206) 330-0595
                                                                              fax (206) 400-7609
            Case 2:19-cv-00538-JCC Document 73 Filed 08/24/20 Page 6 of 6


        /s/ Donald G. Grant_______________
        Donald Gene Grant, WSBA No. 15480
 1
        DONALD G. GRANT, PS
 2      1700 Main St, Ste 245
        Washougal, WA 98671-4129
 3      E-Mail: don@dongrantps.com Attorney for Defendant
        The Bank of New York Mellon
 4      fka The Bank of New York, as Trustee for the
 5      Benefit of the Certificateholfers of the CWABS Inc.,
        Asset-Backed Certificates, Series 2007- SD1
 6      and NewRez LLC fka New Penn Financial, LLC
        dba Shellpoint Mortgage Servicing
 7
        _/s/ Lori W. Hurl__________________
 8      Lori W Hurl, WSBA No.40647
 9      Aloysius Grant Lingg, WSBA No. 24277
        FORSBERG & UMLAUF, PS
10      901 5th Ave, Ste 1400
        Seattle, WA 98164-1039
11      E-Mail: glingg@foum.law; lhurl@foum.law
        Attorneys for Defendant Malcolm Cisneros, A Law Corporation
12

13      _/s/ Michael Steven DeLeo_____________
        Michael Steven DeLeo, WSBA No. 22037
14      PETERSON RUSSELL KELLY LIVENGOOD, PLLC
        10900 NE 4th Street, Ste 1850
15      Bellevue, WA 98004
        Tel# 425-462-4700
16
        Email: mdeleo@prklaw.com
17      Attorneys for Defendant MTC Financial Inc.,
         d/b/a Trustee Corps
18
         _/s/ William Idleman__________________
19       By: s/ William Idleman, Pro Hac Vice
         Pavel Ekmekchyan, Pro Hac Vice
20
         YU MOHANDESI LLP
21       633 West Fifth Street, Suite 2800
         Los Angeles, CA 90071
22       Phone: (213) 418-9343
         E-Mail: pavel@yumollp.com; widleman@yumollp.com
23       Attorneys for Defendant The Bank of New York Mellon
         fka The Bank of New York, as Trustee for the Benefit
24
         of the Certificateholfers of the CWABS Inc.,
25       Asset-Backed Certificates, Series 2007- SD1
         and NewRez LLC fka New Penn Financial, LLC
26       dba Shellpoint Mortgage Servicing

     STIPULATED MOTION AND ORDER TO EXTEND                     HENRY & DEGRAAFF, P.S.
     TRIAL AND REMAINING CASE DEADLINES – 6                         787 MAYNARD AVE S
     2:19-CV-00538-JCC                                         SEATTLE, WASHINGTON 98104
                                                                  telephone (206) 330-0595
                                                                      fax (206) 400-7609
